Case:17-17465-KHT Doc#:536 Filed:10/09/18              Entered:10/09/18 11:49:47 Page1 of 4



                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

  In re:                                         §
  Badlands Energy, Inc.,                         §    Case No. 17-17465 KHT
                                                 §    (Chapter 11)
                        Debtor.                  §
                                                 §
 In re:                                          §
 Badlands Production Company,                    §    Case No. 17-17467 KHT
                                                 §    (Chapter 11)
                        Debtor.                  §
                                                 §
  In re:                                         §
  Badlands Energy-Utah, LLC,                     §    Case No. 17-17469 KHT
                                                 §    (Chapter 11)
                        Debtor.                  §
                                                 §
  In re:                                         §
  Myton Oilfield Rentals, LLC,                   §    Case No. 17-17471 KHT
                                                 §    (Chapter 11)
                        Debtor.                  §
                                                 §    Jointly Administered Under
                                                 §    Case No. 17-17465 KHT


        NOTICE OF APPEARANCE UNDER BANKRUPTCY RULE 9010(b)
    AND REQUEST FOR ALL COPIES PURSUANT TO BANKRUPTCY RULE 2002
       AND ALL PLEADINGS PURSUANT TO BANKRUPTCY RULE 3017(a)

        PLEASE TAKE NOTICE that Kasowitz Benson Torres LLP (“Kasowitz”), counsel for

 Wapiti Utah, L.L.C. f/k/a Wapiti Newco, L.L.C. (“Utah”), files this Notice of Appearance pursuant

 to Federal Rule of Bankruptcy Procedure 9010(b) and hereby requests that Utah and Kasowitz

 receive copies of all pleadings filed or noticed by any party pursuant to Federal Rules of

 Bankruptcy Procedure 2002(a) and (b) and 3017(a).




 NOTICE OF APPEARANCE
Case:17-17465-KHT Doc#:536 Filed:10/09/18                 Entered:10/09/18 11:49:47 Page2 of 4



        PLEASE TAKE FURTHER NOTICE that pursuant to this Notice of Appearance, copies

 should be sent as follows:

                                 Kyung S. Lee
                                 klee@kasowitz.com
                                 R.J. Shannon
                                 rshannon@kasowitz.com
                                 Kasowitz Benson Torres LLP
                                 1415 Louisiana, Suite 2100
                                 Houston, Texas 77002
                                 Tel: 713-220-8800
                                 Fax: 713-222-0843

        PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

 notices and papers referred to in the Bankruptcy Rules and Bankruptcy Code set forth above, but

 also includes, without limitation, orders and notices of any application, motion, petition, pleading,

 request, complaint or demand, whether formal or informal, whether written or oral, and whether

 transmitted or conveyed by mail, hand delivery, telephone, telegraph, telex, email or otherwise,

 which affect or seek to affect the captioned proceeding.

        PLEASE TAKE FURTHER NOTICE that Utah does not intend that this Notice of

 Appearance, or any later appearance or pleading, be deemed or construed to be a waiver of its

 right: (i) to have final orders in non-core matters entered only after de novo review by a District

 Judge; (ii) to trial by jury in any proceeding so triable in this case or any case, controversy, or

 proceeding related to this case; (iii) to have the District Court withdraw the reference in any matter

 subject to mandatory or discretionary withdrawal; and (iv) to any other rights, claims, actions,

 setoffs or recoupments to which it is or may be entitled, in law or in equity, all of which rights,

 claims, actions, defenses, setoffs and recoupments Utah expressly reserves.




 NOTICE OF APPEARANCE                                                                      Page 2 of 4
Case:17-17465-KHT Doc#:536 Filed:10/09/18   Entered:10/09/18 11:49:47 Page3 of 4



 Dated: October 9, 2018             Respectfully submitted,

                                    KASOWITZ BENSON TORRES LLP

                                    /s/ Kyung S. Lee
                                    Kyung S. Lee
                                    TBA No. 12128400
                                    klee@kasowitz.com
                                    Robert J. Shannon
                                    Texas Bar No. 24108062
                                    rshannon@kasowitz.com
                                    1415 Louisiana, Suite 2100
                                    Houston, TX 77002
                                    Tel: (713) 220-8851
                                    Fax: (713) 583-8765


                                    Attorneys for Wapiti Utah, L.L.C.




 NOTICE OF APPEARANCE                                                   Page 3 of 4
Case:17-17465-KHT Doc#:536 Filed:10/09/18              Entered:10/09/18 11:49:47 Page4 of 4



                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing Notice of Appearance has
 been served electronically by the Court’s ECF System on all parties registered to receive service
 on 9th day October 2018.

                                                     /s/ Kyung S. Lee
                                                     Kyung S. Lee




 NOTICE OF APPEARANCE                                                                 Page 4 of 4
